DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Applicant’s amendments to the claims and arguments filed on December 29, 2021 have been received and entered. Claims 17 has been amended, while claims 1-16, 18-25, 28-33, 35-37, 42-47 have been canceled. Claims 48-50 have been newly added. The Kotterman’s declaration filed as exhibit filed on December 29, 2021 has been considered. The declaration will be discussed in detail below as it applies to the rejection. Claims 17, 26-27, 34, 38-41, 48-49 and 50 are pending in the instant application. 
Election/Restrictions
Applicant’s election without traverse of claim 1-18, 19-20, 22-23 (group I) in the reply filed on May 25, 2021 was acknowledged. Upon further consideration, election between invention of group I and II is hereby withdrawn and all the non-elected claims drawn to invention of group II is rejoined with the elected invention.  
Claims 17, 26-27, 34, 38-41, 48-49 and 50 are under consideration. 
Priority
This application is a divisional application of 16/300,446 filed on 11/09/2018, which is a 371 of PCT/US2017/032542 filed on 05/12/2017 that claims priority from US provisional application 62/454,612 filed on 02/03/2017, 62/384,590 filed on 09/07/2016, 62/378,106 filed on 08/22/2016 and 62/336,441 filed on 05/13/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 112-new matter 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 26-27, 34, 38-41, 48-49 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, the recitation of limitation “.. a nucleotide sequence encoding an anti-angiogenic polypeptide that inhibits the activity of VEGF-A” (claim 17) and a nucleotide sequence encoding an interfering RNA that reduces expression of VEGF-C (claim 48) are considered new matter. Applicants point to paragraph 218 and paragraphs 64-65, 213-215 and 218 of the specification for the specific support of the claimed amendment in claim 17 and 48 respectively. However, upon further review of the instant specification, examiner could only find support for pro-angiogenic targets include, e.g., vascular endothelial growth factor (VEGFa, VEGFb, VEGFc, VEGFd); vascular endothelial growth factor receptor 1 (VEGFR1); vascular endothelial growth factor receptor 2 (VEGFR2); Fms-Related Tyrosine Kinase 1 (Flt1); placenta growth factor (PGF); Platelet-derived growth factor (PDGF); angiopoietins; sonic hedgehog. The specification explicitly states “Genes whose gene products inhibit angiogenesis are referred to herein as "anti-angiogenic genes" and the products of those genes (mRNA; protein) are referred to as "anti-angiogenic gene products." Anti-angiogenic gene products include endostatin; tumstatin; angiostatin; pigment epithelium-derived factor (PEDF), and fusion proteins or antibodies that are specific for pro-angiogenic targets and/or their receptors, e.g. the anti-VEGF fusion proteins sFLT1 or Eylea, the VEGF-specific antibodies Lucentis and Avastin, etc (see para. 218).   There is no explicit or implicit support for any anti-angiogenic polypeptide  that inhibits the activity of VEGF-A as required by the claims. It is unclear which one of the fusion proteins or antibodies inhibits the activity of VEGF-A. Likewise, the cited portion of the specification fails to disclose any interfering RNA that reduces expression of VEGF-C as required by the claim 48.  Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of a nucleotide sequence encoding an anti-angiogenic polypeptide that inhibits the activity of VEGF-A and a nucleotide sequence encoding an interfering RNA that reduces expression of VEGF-C, as claimed. In case if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support specifically for a nucleotide sequence encoding an anti-angiogenic polypeptide that inhibits the activity of VEGF-A and  a nucleotide sequence encoding an interfering RNA that reduces expression of VEGF-C as recited in claims 17 and 48 respectively.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph-written description requirement”. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Claims 26-27, 34, 38-41, 49 and 50 are included because they directly or indirectly depend from the rejected base claims. This is a new matter rejection.

New-Claim Rejections - 35 USC § 112-scope of enablement- necessitated by amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 26-27, 34, 38-41, 48-49 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a 
method of delivering a gene product to one or more retinal pigmented epithelial cells and/or photoreceptor cells in a subject in need thereof, the method comprising intravitreal or subretinal  injection of an rAAV, comprising (i) a capsid protein comprises  the amino acid sequence set forth as SEQ ID NO:42 and (ii) a heterologous nucleic acid comprising a nucleotide sequence encoding a gene product, said heterologous nucleotide sequence operably linked to a promoter, wherein the gene product is selected from group consisting of an anti-angiogenic polypeptide  and an interfering RNA with a double stranded nucleotide sequence that is complementary to the nucleotide sequence of  a transcript of a VEGF gene, 
does not reasonably provide enablement for delivering a nucleic acid comprising any nucleotide sequence encodes any anti-angiogenic polypeptide that inhibits the activity of a VEGF-A  to express any anti-angiogenic polypeptide to treat wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization, or delivering genus of known or yet to be identified interfering RNA that reduces expression of VEGF-C to treat et age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization as embraced by the breadth of the claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the Invention: 
 The claims are directed to a method of treating a human subject with wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization, the method comprising intravitreally or subretinally  administering to the subject a therapeutically effective amount of an infectious recombinant adeno-associated virus (rAAV) particle, the rAAV particle comprising (i) a capsid comprising a capsid protein comprising an amino acid sequence as set forth in SEQ ID NO:42, and (ii) a nucleic acid comprising any nucleotide sequence encoding any anti-angiogenic polypeptide or aflibercept that inhibits the activity of a vascular endothelial growth factor-A (VEGF-A), said nucleotide sequence operably linked to an ubiquitous expression control sequence, (see 17), whereby the wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization is treated in the subject. Claims are also directed to treat a human subject with wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization, the method comprising intravitreally or subretinally injecting nucleic comprises a nucleotide sequence encoding an interfering RNA that reduces expression of a VEGF-C, said nucleotide sequence operably linked to an expression control sequence, said expression control sequence comprising a ubiquitous promoter.
Breadth of the claims:
  The claims are broadly directed to treating a human subject with wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization, by intravitreally or subretinally administering  any nucleic acid comprising any nucleotide sequence encodes any known or yet to be identified anti-angiogenic polypeptide that inhibits the activity of a VEGF  to express any anti-angiogenic polypeptide or genus of known or yet to be identified interfering RNA that reduces expression of a known or yet to be identified pro-angiogenic gene to treat wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization, using variant of AAV capsid intended for treating plurality of disease. The nature of such invention is within the broad genera of gene therapy, and gene therapy is not generally enabling of Applicant’s invention due to problems with, inter alia, targeting and expression of plurality of known or yet to be identified interfering RNA that reduces expression of a pro-angiogenic gene  and/or  injecting nucleic acid encoding aflibercept intended to treat at therapeutically effective level by administering a composition comprising any nucleic acid that reduces pro-angiogenic gene and/or VEGF in the one or more of retinal cells.  For purposes to be shown in the state of the prior art, the question of lack of enablement is discussed.
Guidance of the Specification and The Existence of Working Examples:
The specification teaches a viral capsid library comprising 20+ combinations of DNA mutation technique and cap genes is created (Figure 1A). Viruses are then packaged (Figure IB) — such that each particle is composed of a mutant capsid surrounding the cap gene encoding that capsid — and purified. The capsid library is placed under selective pressure in vivo. The tissue or cellular material of interest is harvested to isolate AAV variants that have successfully infected that target, and the successful viruses are recovered. Successful clones are enriched through repeated selection (Stage I - Figure ID), The selected cap genes then undergo proprietary re-diversification and are enriched through further selection steps to iteratively increase viral fitness (Stage 2 - Figure ID). The elected cap genes then undergo re-diversification and are enriched through further selection steps to iteratively increase viral fitness (Stage 2-FIG. 1D). The specification identifies the variants identified during vector selection Stages 1 and 2 and demonstrate the ability to transduce primate retina cells (FIG. 1E). The specification further teaches recovery of viral genomes from RPE, PR, inner nuclear layer (INL), and ganglion cell layer (GCL) retinal tissue from a representative round of selection are shown in FIG. 3. Example 2 teaches the cell tropism following intravitreal administration of the novel AAV variant comprising a P34A substitution and the peptide LAISDQTKHA (SEQ ID NO: 28) inserted at amino acid 588 (LAISDQTKHA+P34A) was assessed in vivo in non-human primates (NHP) as a representative example of the ability of ISDQTKH (SEQ ID NO: 14)-containing AAV variants to transduce retinal cells. The specification teaches intravitreal delivery of AAVs comprising the novel variant LAISDQTKHA+P34A resulted in broader and more robust transgene expression across the NHP retina than AAV2 (Figures 7-9). Example 3 discloses cell tropism of the novel AAV variant LAISDQTKHA+P34A for retinal pigment epithelial (RPE) cells and photoreceptor (PR) cells was assessed in vitro in use RPE cells and PR cells generated from fibroblast-derived human induced pluripotent stem cells (FB-iPSC) or human embryonic stem cells (ESC). The specification exemplifies capsid containing LAISDQTKHA+P34A show significantly higher transduction efficiency of and transgene expression in human RPE as compared to AAV2 (Figures 11A-B), flow cytometry (2,7-fold increase; Figures 11C-D) and Western blot analysis (Figures 11E-F). It was indicated that robust transduction and expression was likewise achieved using LAISDQTKHA+ P34A CAG EGFP in human PR cultures by 32 days post-infection. The specification is silent on delivering any nucleic acid comprising any nucleotide sequence encodes any known or yet to be identified anti-angiogenic polypeptide that inhibits the activity of a VEGF  to express any anti-angiogenic polypeptide or genus of known or yet to be identified interfering RNA that reduces expression of a known or yet to be identified pro-angiogenic gene to treat wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization, using variant of AAV capsid intended for treating plurality of disease.
 State of the Art and Predictability of the Art and Amount of Experimentation Necessary: 
The state of the art reviewed by Vandenberghe  shows AAV serotype other than AAV2 are not pursued for human ocular gene therapy studies (see Vandenberghe et al Cold Spring Harbor Perspect Med, 2015, 5, 1017442). Moore et al (Expert. Opinion Biol. Therp,   2017, 1235-1244) raise critical  issues that need to be addressed  include optimizing surgical delivery of vector, the potential risks of chronic expression of antiangiogenic or anti-complement proteins, as well as the unknown long-term tolerability and efficacy of gene therapy in the eye. Moore emphasizes key factors that influence the level of expression include the route of administration (intravitreal vs. subretinal) and the type of virus vector and serotype (which determine the percentage of cells that are transduced), as well as the promoter used to drive expression of the transgene (see page 1242, col. 1, para. 3). MacDonald et al (TVST, 2020, 9(3), 1-9) teaches anatomical differences between the retinas of mouse and primate models, and report that the intravitreal approach may be less effective in humans, especially in treating outer retinal cells. Hence, in primates, the thicker ILM at the vitreo–retinal interphase limits the transduction of cells to a small parafoveal ring even after the injection of novel, mutant capsids with improved cellular transduction in rodents. MacDonald emphasizes “Intravitreal injection of vector is thus currently limited to clinical trials that target diseases that affect the inner retina, such as Leber hereditary optic neuropathy, and diseases such as X-linked retinoschisis where the retinal architecture is affected by the causative mutation. …. Moreover, gene transfer from the vitreous of large eyes is highly inefficient due to dilution of the vector when administered into the vitreous cavity (see page 4, col. 1, para. 2-3).   In contrast to monogenic retinal dystrophies, neovascular macular degeneration (nAMD) (wet AMD) is not a monogenic disorder and nAMD pathogenesis is complex and involves multiple pathways that contribute to pathologic endothelial proliferation, particularly the imbalance of pro-angiogenesis and anti-angiogenesis factors. Several well-characterized factors include the overexpression of vascular endothelial growth factor (VEGF), a relative deficiency of pigment epithelium-derived factor (PEDF), and an under expression of secreted extracellular domain of VEGF receptor 1, soluble fms-like tyrosine kinase-1 (sFLT-1). Numerous other factors are known to be involved in AMD pathogenesis such as antiangiogenic endostatin and angiostatin (see page 1237, col. 2, para. 2, and page 1242, col. 1, para. 1, Moore et al). Sanofi Genzyme in 2017 showed that the AAV2-sFLT01 vector was not detectable systematically and there was no immunogenicity to the vector. sFLT01 was detectable in aqueous humor in 5 out of 10 patients in the highest dose group ( 2E10 vector genomes [VG]) within 52 weeks. Expression was dose-related but was variable between participants. While the therapy seemed to be safe and well tolerated at all doses, there was no significant improvement in retinal thickness (or central subfield thickness) and best-corrected visual acuity (BCVA)” (see page 2125, col. 2, last para, Lin et al Molecular Therapy, 2020, 28, 2120-2128). In another study author demonstrated that rAAV.sFLT-1 subretinal gene therapy was safe and tolerable (particularly among the elderly), highly reproducible, and may reduce anti-VEGF drug retreatments for nAMD; however, none of the exploratory endpoints (anti-VEGF retreatment injections, BCVA, and CPT) was statistically significant (see page 2128, col. 1, para. 1). Likewise, in another study, a nucleic acid encoding both endostatin and angiostatin was subretinally injected to encode both endostatin and angiostatin in 21 participants with advanced nAMD (three cohorts of 2.4E4, 2.4E5, and 8E5 transduction units [TU]). There were no detectable levels of endostatin at baseline in aqueous humor samples from participants. Long-term and stable expression of angiostatin and endostatin were noted for eight subjects after 2.5 years, and two subjects showed stable expression for more than 4 years…. At completion, the results suggest that this …gene therapy was safe and well tolerated and that it was clinically feasible to use a cytomegalovirus (CMV) promoter to express two secreted proteins.  However, the data failed to show therapeutic benefit for advanced nAMD, although there was a reduction in fluorescein angiographic leakage (see page 2128, col. 2, para. 2). While it is recognized, that introduction of shRNA that is targeted to a specific gene may result in attenuation /inhibition of the targeted gene, the degree of attenuation and length of the time attenuation is achieved in not predictable (Caplen et al Gene 2000, vol. 252, 95-105). It is relevant to note that a more recent study shows that siRNAs can induce silencing of non-target mRNAs with limited sequence complementarity, often via inter-actions with the 3’UTR. These interactions occur when short regions of the mRNA 30UTRcontain imperfect matches to the small RNA, triggering translational repression and/or degradation. In this way, depending on the sequence, one siRNA can potentially repress hundreds of transcripts. These off-target effects appear to be dosage dependent, and phenotypes derived from them can be dominant over the intended on-target phenotypes…Further, the artificial introduction of siRNAs or shRNAs into a target cell line can cause non-sequence-specific off-target effects. … Flooding the system with exogenous sequences can displace microRNAs from RISC. This can impair the functions of endogenous microRNAs, leading to alterations in gene transcript levels and consequently to off-target phenotypes (see page 576., col. 1, last para. to col. 2, Boettcher et al Molecular Cell, 2015, 58, 575-585). Post fling review summarized by Lin et al (Molecular Therapy, 2020, 28, 2120-2128) discloses post-transcriptional gene silencing with RNA interference has also shown some promise as an adjunct to anti-VEGF therapies, there is need for further study (see page 2132, col. 1, last para.). It is disclosed that Bevasiranib, a complex of two 21-nt RNA molecules that selectively silence mRNA encoding VEGF did not show any AMD efficacy with monotherapy (see page 21239, col. 1, para. 3). In the instant case, specification fails to provide any specific guidance in incorporating any nucleotide sequence encoding an interfering RNA that reduces expression of a pro- angiogenic showing any therapeutic effect in any predictable animal model. An artisan would have to perform undue experimentation to first design and test nucleotide sequence encoding an interfering RNA that reduces expression of a pro- angiogenic gene and test its efficacy in a predictable animal mode to make and use the invention, without reasonable expectation of success.   It is emphasized that the transduction of target cells represents the first critical step in any gene-based therapy, which not only depends upon the type of target cells but also on the choice and/or characteristics of delivery vectors. Given the unpredictability discussed supra, the specification fails to provide any specific guidance of delivering any nucleic acid sequence encoding any anti-angiogenic polypeptide that inhibits the activity of a vascular endothelial growth factor as broadly claimed  via any intraocular route using a broad genus of AAV particle to treat human subject with wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization  in any predictable animal model (emphasis added). It is noted that success of gene therapy for the treatment of AMD or related disease will depend on the selection of the most appropriate therapeutic protein and its level of chronic expression, although some data suggest that patient heterogeneity may also be important. In the future, the major issues to address include optimizing surgical delivery of vector, the potential risks of chronic expression of antiangiogenic or anti-complement proteins, as well as the unknown long-term tolerability and efficacy of gene therapy in the eye. Specifically, key factors that influence the level of expression include the route of administration (intravitreal vs. subretinal) and the type of virus vector, as well as the promoter used to drive expression of the transgene (see page 1242, col. 1, para. 3 Moore et al).  A showing that enough of a nucleic acid encoding anti-angiogenic polypeptide that inhibits the activity of a vascular endothelial growth factor is expressed in the target cell (one or more of human photoreceptor cells), enough nucleic acid is incorporated into the target cells, that such nucleic acid is properly incorporated into such cells as DNA, enough mRNA is produced therefrom, and enough protein is produced and enhanced anti-angiogenic polypeptide that inhibits the activity of a vascular endothelial growth factor expression have an effect on the target cells ((one or more of human photoreceptor cells)) and such effect is enough of an effect for a long enough period of time to treat  wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization in a predictable animal model. The cited arts clearly indicate an unpredictable status of the gene therapy art pertaining to treating wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization by delivering via any intraocular route and AAV particle. Although, specific vectors, promoters, genes, and route of administration might be or may have been effective for treatment of specific disease providing specific therapeutic effect. Gene therapy as a broad-based art is clearly unpredictable in terms of achieving levels and duration of expression of a gene of interest, which results in a therapeutic effect. In view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled. The specification does not teach a method of in vivo delivery of a nucleic acid encoding any anti-angiogenic polypeptide that inhibits the activity of a vascular endothelial growth factor such that it is expressed at therapeutic effective level for desired duration in the target cells of any human subject in need thereof in the treatment of plurality of wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization.  An artisan of skill would have required undue experimentation to develop/design a suitable vector and practice the method as claimed because the art of gene therapy, vector design and in vivo delivery and treatment of wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization was unpredictable at the time of filing of this application as supported by the observations in the art record. In absence of any specific teaching using the AAV virion of the invention, in a predictable animal model of wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization, one of ordinary skill in the art would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. 
In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the claimed inventions. The specification and prior arts do not teach a method of treating a human subject with wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization. 

Response to arguments
	Applicant disagree with the rejection arguing that claim 17 have been amended to specify that the rAAV comprises a heterologous nucleic acid comprising a nucleotide sequence encoding an anti-angiogenic polypeptide that inhibits  the activity of VEGF-A. The Declaration of Dr. M. Kotterman (hereinafter “the Kotterman Declaration”) provides probative evidence corroborating that a person of ordinary skill in the art at the time the application was filed, would accept that the originally filed description along with knowledge in the state of the art supports the full scope of claim 17 as presently amended. Briefly, the post-filing experimental data, infer alia, (1) provides in vitro experimental data demonstrating complete inhibition of VEGF-A activity in human (disease-relevant) retinal pigment epithelium (RPE) cells following transduction with rAAV as defined in claim 17 (separately) encoding three structurally distinct anti-angiogenic polypeptides that inhibit VEGF-A activity (ii) establishes a correlation between in vitro experimental results and safety/efficacy in an art-accepted model of the specified diseases and (iii) provides evidence of safety and efficacy in non-human primates following administration of rAAV as defined in claim 17 (separately) encoding two of these anti-angiogenic polypeptides that inhibit VEGF-A activity. Applicant continue to argue that the Kotterman Declaration establishes expression of (i) brolucizumab (an scFV that binds to and inhibits VEGF-A activity) (ii) ranibizumab (an Fab that binds to and inhibits VEGF- A activity) and (iii) aflibercept protein (a fusion protein that binds to and inhibits VEGF-A activity) and complete inhibition of VEGF-A following transduction of human RPE cells with rAAV having a capsid of SEQ ID NO:42 and encoding each of these anti-angiogenic polypeptides that inhibit VEGF- A. (see Kotterman Declaration, Exhibit 2, Figure 1).  The Kotterman Declaration further establishes robust and sustained expression of rAAV as defined in claim 17 and encoding aflibercept or brolucizumab following a single administration to non- human primates as well as complete inhibition of choroidal neovascularization, an art-accepted proxy for efficacy in treatment of the specified disorders. It follows that this data further establishes a correlation between in vitro results in human RPE cells and a relevant animal model with respect to treatment of the specified disorders and as such the Kotterman Declaration corroborates that rAAV as defined in claim 17 (separately) encoding three distinct anti-angiogenic polypeptides that inhibit VEGF-A activity provide an effective and safe treatment for the specified diseases. Further, the state of the art provides the skilled person with a large genus of anti-angiogenic polypeptides that inhibit VEGF-A activity and the skilled person would reasonably expect that rAAV as defined in claim 17 encoding any of these anti-angiogenic polypeptides would provide an effective treatment for the specified disorders and, in view of the correlation between in vitro results and in vivo efficacy, can test any of these polypeptides in in vitro in human RPE cells without resorting to undue work. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument that skilled person is taught by the present specification that an rAAV comprising a capsid protein of SEQ ID NO:42 provides for substantially improved delivery of heterologous nucleic acids to retinal cells, it is emphasized that claims are not directed to delivery of heterologous nucleic acids to retinal cells or expressing heterologous nucleic acids to retinal cells. Applicant should note that claims are directed to a method for treating a human subject with wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization. As stated in previous office action, specification does not teach a method of in vivo delivery of a nucleic acid encoding any anti-angiogenic polypeptide that inhibits the activity of a vascular endothelial growth factor-A such that it is expressed at therapeutic effective level for desired duration in the target cells of any human subject in need thereof in the treatment of  wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization in a predictable animal model. It is noted that success of gene therapy for the treatment of AMD or related disease will depend on the selection of the most appropriate therapeutic protein and its level of chronic expression, although some data suggest that patient heterogeneity may also be important. In the future, the major issues to address include optimizing surgical delivery of vector, the potential risks of chronic expression of antiangiogenic or anti-complement proteins, as well as the unknown long-term tolerability and efficacy of gene therapy in the eye (see pages 7-9. 
In response to Applicant’s argument relying on Kotterman’s Declaration (exhibit 2, Figure 1) delivering a nucleic acid encoding three structurally distinct anti-angiogenic polypeptides that inhibit VEGF-A including  brolucizumab (an scFV that binds to and inhibits VEGF-A activity) (ii) ranibizumab (an Fab that binds to and inhibits VEGF- A activity) and (iii) aflibercept protein (a fusion protein that binds to and inhibits VEGF-A activity) is not persuasive because claims are not limited to brolucizumab, ranibizumab or aflibercept. The evidence provided in Kotterman’s declaration provide basis for injecting a nucleic acid encoding anti-angiogenic polypeptides in a subject in need thereof, however, specification fails to enable treating any condition including wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization as embraced by the breadth of the claim. It is relevant to note that previous office action explicitly indicated that specific vectors, promoters, genes, and route of administration may have been effective for treatment of specific disease providing specific therapeutic effect... Gene therapy as a broad-based art is clearly unpredictable in terms of achieving levels and duration of expression of a gene of interest, which results in a therapeutic effect in a predictable animal model. Lukason et al states “Expression of sFLTO1 (anti-angiogenic fusion protein) was not observed in every animal that received a high dose of viral vector, there were four animals (out of 10) that received the high dose of vector but resulted in low sFLTO1 expression” (see page 262, col. 2, last para, Molecular Therapy, 2011, vol. 19 no. 2, 260–265). Further, newly cited art also discloses failure in anti-VEGF human gene therapy (see page 2125, col.2, para 3-4). This is further supported by Sanofi Genzyme in 2017 that showed AAV2-sFLT01 vector was not detectable systematically and there was no immunogenicity to the vector. sFLT01 was detectable in aqueous humor in 5 out of 10 patients in the highest dose group (2E10 vector genomes [VG]) within 52 weeks. Expression was dose-related but was variable between participants. While the therapy seemed to be safe and well tolerated at all doses, there was no significant improvement in retinal thickness (or central subfield thickness) and best-corrected visual acuity (BCVA)” (see page 2125, col. 2, last para, Lin et al Molecular Therapy, 2020, 28, 2120-2128). In another study author demonstrated that rAAV.sFLT-1 subretinal gene therapy was safe and tolerable (particularly among the elderly), highly reproducible, and may reduce anti-VEGF drug retreatments for nAMD; however, none of the exploratory endpoints (anti-VEGF retreatment injections, BCVA, and CPT) was statistically significant (see page 2128, col. 1, para. 1).  The cited arts clearly indicate that it would be unpredictable to treat wet age-related macular degeneration, by simply delivering sub-retinally any amount of the rAAV comprising a capsid protein of SEQ ID NO:42 and a heterologous nucleic acid encoding any anti-angiogenic polypeptide that inhibits the activity of VEGF as broadly claimed in any volume of liquid suspension to have the desired effect in the patient having nAMD. A showing that enough of a nucleic acid encoding anti-VEGF Fab,  a heterologous nucleic acid encoding an anti-angiogenic polypeptide that inhibits the activity of VEGF or a nucleotide sequence encoding an interfering RNA that reduces expression of a angiogenesis  yet to be identified  is expressed in the target cell (one or more of retinal cells), enough nucleic acid is incorporated into the target cells, that such nucleic acid is properly incorporated into such cells as DNA, enough mRNA is produced therefrom, and enough protein is produced  that inhibits the activity of a vascular endothelial growth factor expression have an effect on the target cells ((one or more of retinal cells)) and such effect is enough of an effect for a long enough period of time to treat wet age-related macular degeneration in a predictable animal model. In view of foregoing, an artisan would have to perform undue experiment to make and use the invention, without reasonable expectation of success. Applicant in part is correct in stating that the claims issued by EPO is not binding to the Examiner. Further, none of the claims issued by EPO are method of treating a human subject with wet age-related macular degeneration, diabetic retinopathy, diabetic macular edema, or choroidal neovascularization. 
	On page 13-15 of the applicant’s arguments, applicant rely in part rely on the Kotterman’s declaration to specifies that the rAAV comprises a heterologous nucleic acid comprising a nucleotide sequence that encodes an interfering RNA that reduces expression of VEGF-C with a double stranded sequence that is complementary to a VEGF-C transcript. As such, the interfering RNA according to new claim 48 reduces the expression of VEGF-C directly (by binding to VEGF-C transcript) in line with the experimental data provided by the Declaration of Dr. Melissa Kotterman. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response to Applicants’ reliance of specific miRNA that is linked to specific ubiquitous promoter delivered and high dose of AAV8 of the invention showing levels of anti-VEGF-C miRNA (figure 5 and 6) in aqueous humor or vitreous humor is not predictive of therapeutic outcome of injecting a nucleic acid encoding any interfering RNA that reduces expression of VEGF-C gene as broadly claimed. Applicant should note that while it is recognized, that introduction of interfering RNA that is targeted to a specific gene may result in attenuation /inhibition of the targeted gene, the degree of attenuation and length of the time attenuation is achieved in not predictable. It is relevant to note that a more recent study shows that siRNAs can induce silencing of non-target mRNAs with limited sequence complementarity, often via inter-actions with the 3’UTR. These interactions occur when short regions of the mRNA 30UTRcontain imperfect matches to the small RNA, triggering translational repression and/or degradation. In this way, depending on the sequence, one siRNA can potentially repress hundreds of transcripts. These off-target effects appear to be dosage dependent, and phenotypes derived from them can be dominant over the intended on-target phenotypes…Further, the artificial introduction of siRNAs or shRNAs into a target cell line can cause non-sequence-specific off-target effects. … Flooding the system with exogenous sequences can displace microRNAs from RISC. This can impair the functions of endogenous microRNAs, leading to alterations in gene transcript levels and consequently to off-target phenotypes (see page 576., col. 1, last para. to col. 2, Boettcher et al Molecular Cell, 2015, 58, 575-585). Lin et al (Molecular Therapy, 2020, 28, 2120-2128) teaches that Bevasiranib, a complex of two 21-nt RNA molecules that selectively silence mRNA encoding VEGF did not show any AMD efficacy with monotherapy (see page 21239, col. 1, para. 3). In the instant case, specification fails to provide any specific guidance in incorporating a nucleotide sequence encoding any interfering RNA that reduces expression of VEGF-C any therapeutic effect in any predictable animal model. The Kotterman’s declaration is deficient to the extent it fails to address the issues with AAV transduction and durability of transgene expression particularly since art recognized differences in the level of transduction between the RPE, rods, and cones exposed to the same vector dose, as well as differences between the same cell types at different locations within the retina by delivering of  any amount of  nucleic acid comprising a nucleotide sequence encoding any interfering RNA that reduces expression of VEGF-C as broadly claimed. The specification does not correlate any expression level of any nucleic acid encoding any polypeptide that inhibits VEGF-A or interfering RNA that inhibits VEGF-C for a time sufficient to have a therapeutic effect as claimed before the effective filing date of instant application. An artisan would have to perform undue experimentation to first design and test nucleotide sequence encoding an interfering RNA that reduces expression of a pro- angiogenic gene and test its efficacy in a predictable animal mode to make and use the invention, without reasonable expectation of success.  

Maintained & New-Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 17, 26-27, 34, 38-41, 48-49 and 50  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 18-31 of copending Application No.16765758. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass adeno-associated virus (rAAV) virion comprising (a) a variant adeno-associated virus (AAV) capsid protein comprising the amino acid sequence as set forth in SEQ ID NO: 42, and (b) a heterologous nucleic acid comprising a nucleotide sequence encoding a polypeptide that inhibits the activity of a vascular endothelial growth factor (VEGF), wherein the nucleotide sequence is selected from the group consisting of nucleotide sequence set forth as SEQ ID NO:65 (aflibercept). Thus, the claims of instant application encompass the rAAV virion and method specifically claimed in application ‘758. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 17, 26-27, 34, 38-41, 48-49 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67, 86, 91, 96-97 134-135 of copending Application No.16300446. Instant rejection is made in view of applicants amendments to the claims in ‘446 that includes claims that are encompassed by the method claimed in the instant application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass adeno-associated virus (rAAV) virion comprising (a) a variant adeno-associated virus (AAV) capsid protein comprising the amino acid sequence as set forth in SEQ ID NO: 42, and (b) a heterologous nucleic acid comprising a nucleotide sequence encoding a polypeptide that inhibits the activity of a vascular endothelial growth factor (VEGF). The dependent claims limit the polypeptide that inhibits VEGF-A, or a nucleic acid encoding an interfering RNA that reduces expression of pro-angiogenic gene VEGF-C. It is notes that specification of ‘446 specifically describes use of aflibercept (aflibercept) as species polypeptide that inhibits the activity of a vascular endothelial growth factor (see para. 218 or 219). Thus, the claims of instant application encompass the rAAV virion and method specifically claimed in application ‘758.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schaffer (WO/2018/022905, dated 2/1/2018, EFD 7/29/2016). Looger et al (WO/2017/218842, dated 12/21/2017, EFD 06/15/2016). Schaffer et al (USPGPUB 2015/0232953) discloses a variant adeno-associated virus (AAV) capsid protein comprising a peptide insertion in the GH-loop of the capsid protein (variant AAV capsid protein comprises an insertion of from about 5 amino acids to about 11 amino acids in an insertion site in the capsid protein GH loop; paragraph (0071]. However, prior art does not suggest or provide any motivation to insert 7-11 amino acid long peptide sequence comprising amino acid sequence as set forth in SEQ ID No: 14. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632